Order entered May 26, 2015




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        No. 05-14-01247-CV

                  IN THE INTEREST OF R.M.R., III, A MINOR CHILD

                     On Appeal from the 219th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 219-00287-2015

                                            ORDER
       We GRANT appellee’s May 21, 2015 agreed second motion for extension of time to file

brief and ORDER the brief be filed no later than June 22, 2015. No further extensions may be

granted absent exigent circumstances.


                                                       /s/   CRAIG STODDART
                                                             JUSTICE